DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of species A3 in the reply filed on 3/2/2021 is acknowledged.  The traversal is on the ground(s) that:

    PNG
    media_image1.png
    354
    811
    media_image1.png
    Greyscale

This is not found persuasive. First, just because all the species have some features in common (for example, those features recited in generic claims) does not negate the fact that there are different structural differences or differences in methodology that will need to be searched and examined with respect to the statutory requirements of 35 USC 112, 101, 102, and 103.  
Second, the species have physical attributes that are different from each other or method steps that are different from each other.  The searching for each species will involve different strategies and search terms because different terms are necessarily used to describe different attributes or steps.  Searching for one set of attributes/steps using one set of search terms would not necessarily involve or encompass a different set of attributes/steps that is described with 
In sum, the different species have different requirements with respect to searching and examination that create a serious burden when all the species have be searched and examined.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Applicant should note that the large number of references in the attached information disclosure statements (IDSs) have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search (See MPEP 609.05(b)).  The Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action (see suggestion 13 of MPEP 2004).
The information disclosure statement filed 6/25/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copies of references AJ6, AK6, and AL6 with the cited dates have been supplied.  These references have not been considered.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation based on Explicit Definition
The term “sub-epidermal moisture (SEM)” is explicitly defined in the specification as “the increase in tissue fluid and local edema caused by vascular leakiness and other changes that modify the underlying structure of the damaged tissue in the presence of continued pressure on tissue, apoptosis, necrosis, and the inflammatory process” (paragraph 00051 of the specification).  This recitation has been interpreted to mean this explicit definition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 11-23, 28 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least two of said SEM values” in line 14, but it is not clear if “a sub-epidermal moisture (SEM) value” in claim 1, line 8 is supposed to be one of these SEM values or if the SEM values are in addition to the SEM value of claim 1, line 8.  Clarification is required.
Claim 1 recites “said SEM values” in line 16, but it is not clear if this recitation is referring to the two SEM values referring to in the recitation “at least two of said SEM values” of claim 1, line 14 or all of the SEM values alluded to in claim 1, line 14.  Clarification is required.  The recitation “each of the remaining said at least two SEM values” in claim 1, lines 18-19 compound this issue since it is not clear what relationship this recitation of claim 1, lines 18-19 has with “said SEM values” of claim 1, line 16 or “at least two of said SEM values” of claim 1, line 14.
Claim 1 recites “a difference” in line 21, but it is not clear if this recitation is the same as, related to, or different from “a difference between said maximum SEM value and each of the remaining said at least two SEM values measured at and around said anatomical site for said predetermined portion of said time interval” of claim 1, lines 18-20.  The phraseology suggests 
Claims 2, 6-8, 11-16, and 23 are rejected by virtue of their dependence from claim 1.
Claim 11 recites “said relative measurement locations” in line 2 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 11 recites “a difference” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a difference between said maximum SEM value and each of the remaining said at least two SEM values measured at and around said anatomical site for said predetermined portion of said time interval” of claim 1, lines 18-20 and/or “a difference” of claim 1, line 21.  The phraseology suggests that they are different but the context suggests that they are the same or related.  Clarification is required.
Claim 17 recites “said anatomical site” in lines 4-5 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 17 recites “a difference” in line 11, but it is not clear if this recitation is the same as, related to, or different from “a difference between said maximum SEM value and each of the remaining said at least two SEM values measured at and around said anatomical site for each said predetermined portion of said time interval” of claim 17, lines 8-10.  The phraseology suggests that they are different but the context suggests that they are the same or related.  Clarification is required.
Claims 18 and 33 are rejected by virtue of their dependence from claim 17.
Claim 18 recites “damaged tissue” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “damaged tissue” in claim 17, line 12.  Clarification is required.

Claim 19 recites “said SEM value” in lines 15-16 in which there is insufficient antecedent basis for this recitation in the claim.  Also, it is not clear what the nature of this SEM value is.  Is it related to the consecutive pluralities of SEM measurements and, if so, how?  Clarification is required.
Claim 19 recites “instructions” in line 18, but it is not clear if any of the previously-cited method steps are supposed to be part of the “instructions” or if the “instructions” are different unspecified steps.  If they are different unspecified steps, the term “instructions” are indefinite since this term includes elements not actually disclosed, thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claims 20-22 and 28 are rejected by virtue of its dependence from claim 19.
Claim 21 recites “at least two SEM values” in line 1, but it is not clear if this recitation is related to “said SEM value” of claim 19, lines 15-16.  Also, it is not clear what the nature of these SEM values are.  Are they related to the consecutive pluralities of SEM measurements of claim 19, line 3 and, if so, how?  Clarification is required.
Claim 21-22 are rejected by virtue of their dependence from claim 20.
Claim 22 recites “two or more SEM values” in line 1, but it is not clear if this recitation is related to “said SEM value” of claim 19, lines 15-16 and/or “at least two SEM values” of claim 21, line 1.  Also, it is not clear what the nature of these SEM values are.  Are they related to the 
Claim 33 recite “The method of claim 17” in line 1, but claim 17 does not claim a method, but “A non-transitory computer readable medium for identifying damaged tissue, comprising instructions stored thereon that when executed on a processor”.  It is not clear what is intended by the preamble of claim 33.  Does is depend from claim 17 or some other claim?  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-18 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 17-18 and 33 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 17-18 and 33 are directed to a method identifying damaged tissue using a computational algorithm, which is an abstract idea.  Claims 17-18 and 33 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 
The analysis of claim 17 is as follows:
Step 1: Claim 17 is drawn to a machine.
Step 2A – Prong One: Claim 17 recites an abstract idea.  In particular, claim 17 recites the following limitations: 
[A1] receiving…at least two of SEM values measured at and around said anatomical site for a predetermined portion of a time interval; 
[B1] determining a maximum SEM value from said SEM values measured at and around said anatomical site for said predetermined portion of said time interval; 
[C1] determining a difference between said maximum SEM value and each of the remaining said at least two SEM values measured at and around said anatomical site for each said predetermined portion of said time interval; and 
[D1] flagging said tissue associated with a difference greater than a predetermined threshold for said predetermined portion of said time interval as damaged tissue.
These elements [A1]-[D1] of claim 11 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; or (2) they involve mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 17 recites the following limitations that are beyond the judicial exception:  

[B2] receiving from said processor…
These elements [A2]-[B2] of claim 17 do not integrate the exception into a practical application of the exception.  In particular, these elements are mere instructions to implement an abstract idea on a computer or computer medium, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Step 2B: Claim 17 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, simply reciting “A non-transitory computer readable medium for identifying damaged tissue, comprising instructions stored thereon that when executed on a processor, perform the steps of receiving from said processor…” does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).

Claims 18 and 33 depend from claim 17, and recite the same abstract idea as claim 17.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 18: The non-transitory computer readable medium according to claim 17, having a geometry that is configured to be incorporated in a handheld device for identifying damaged tissue.
Each of the above recitations does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)) or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0310034 (Tonar).
With respect to claim 1, Tonar teaches an apparatus for identifying damaged tissue, said apparatus comprising
one or more coaxial electrodes capable of interrogating tissue at and around an anatomical site, wherein each of said one or more coaxial electrodes is configured to emit and receive a radiofrequency signal to generate a bioimpedance signal (paragraphs 0007, 0009, 0011, and 0013 of Tonar; the coaxial electrodes of Tonar; claim 1 of Tonar); 
a circuit electronically coupled to said one or more coaxial electrodes and configured to convert said bioimpedance signal into a sub-epidermal moisture (SEM) value (paragraphs 0007, 0009, 0011, and 0013 of Tonar; the circuit of Tonar; claim 1 of Tonar); 
a processor electronically coupled to said circuit and configured to receive said SEM value (paragraphs 0007, 0009, 0011, and 0013 of Tonar; the processor of Tonar; claim 1 of Tonar); and
a non-transitory computer readable medium electronically coupled to said processor and comprising instructions stored thereon that when executed on said processor, perform the steps of
receiving from said processor at least two of said SEM values measured at and around said anatomical site over a time interval (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; the measurements occur at a time when taken over time; FIG. 11 of Tonar; claim 1 of Tonar); 

determining a difference between said maximum SEM value and each of the remaining said at least two SEM values measured at and around said anatomical site for said predetermined portion of said time interval (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; the differences are taken at a particular time when taken over time; FIG. 11 of Tonar; claim 1 of Tonar); and 
flagging said tissue associated with a difference greater than a predetermined threshold for said time interval as damaged tissue (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; claim 1 of Tonar).
With respect to claim 2, Tonar teaches a substrate, and wherein said one or more coaxial electrodes are embedded on a first side of said substrate (paragraph 0063 of Tonar; claim 2 of Tonar).
With respect to claim 6, Tonar teaches that said substrate is hard (paragraph 0063 of Tonar; claim 6 of Tonar).
With respect to claim 7, Tonar teaches a first pressure sensor disposed on a second side opposing said first side of said substrate (paragraph 0067 of Tonar; claim 7 of Tonar).
With respect to claim 8, Tonar teaches that said first pressure sensor is selected from a high pressure sensor and a low pressure sensor (paragraph 0067 of Tonar; claim 8 of Tonar).

With respect to claim 12, Tonar teaches a second circuit configured to receive and transmit data to a remote device (paragraph 0070 of Tonar; claim 12 of Tonar).
With respect to claim 13, Tonar teaches that said radiofrequency signal has a frequency of less than 100 kilohertz (kHz)( paragraph 0057 of Tonar; claim 13 of Tonar).
With respect to claim 14, Tonar teaches that said radiofrequency signal has a frequency of 32 kHz (paragraph 0070 of Tonar; claim 14 of Tonar).
With respect to claim 15, Tonar teaches that said one or more coaxial electrodes have a diameter ranging from 4 millimeters (mm) to 40 mm (paragraph 0070 of Tonar; claim 15 of Tonar).
With respect to claim 16, Tonar teaches a temperature probe (paragraph 0069 of Tonar; claim 16 of Tonar).
With respect to claim 17, Tonar teaches a non-transitory computer readable medium for identifying damaged tissue, comprising instructions stored thereon that when executed on a processor, perform the steps of
receiving from said processor at least two of SEM values measured at and around said anatomical site for a predetermined portion of a time interval (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; the measurements occur at a time when taken over time; FIG. 11 of Tonar; claim 17 of Tonar); 
determining a maximum SEM value from said SEM values measured at and around said anatomical site for said predetermined portion of said time interval 
determining a difference between said maximum SEM value and each of the remaining said at least two SEM values measured at and around said anatomical site for each said predetermined portion of said time interval (paragraphs 0007, 0009, 0011, 0013, 0061, 0082 of Tonar; the differences occur at a particular time when taken over time; FIG. 11 of Tonar; claim 17 of Tonar); and 
flagging said tissue associated with a difference greater than a predetermined threshold for said predetermined portion of said time interval as damaged tissue (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; claim 1 of Tonar claim 17 of Tonar).
With respect to claim 18, Tonar teaches the non-transitory computer readable medium having a geometry that is configured to be incorporated in a handheld device for identifying damaged tissue (paragraph 0055 of Tonar; claim 17 of Tonar).
With respect to claim 19, Tonar teaches a method for identifying damaged tissue, said method comprising the steps of:
obtaining consecutive pluralities of sub-epidermal moisture (SEM) measurements at and around an anatomical site using an apparatus over a specific time period (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; the measurements occur at a time when taken over time; FIG. 11 of Tonar; claim 19 of Tonar), 
determining a delta value of each of said consecutive plurality of SEM measurements (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; the 
determining whether each of said delta values exceeds a threshold (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; the determinations occur at a time when taken over time; FIG. 11 of Tonar; claim 19 of Tonar), and 
identifying damaged tissue when said delta values during a predetermined portion of a time interval exceed said threshold (paragraphs 0007, 0009, 0011, 0013, 0061, and 0082 of Tonar; the identifications occur at a time when taken over time; FIG. 11 of Tonar; claim 19 of Tonar), 
wherein said apparatus comprises:
one or more coaxial electrodes configured to emit and receive a radiofrequency signal to generate a bioimpedance signal (paragraphs 0007, 0009, 0011, and 0013 of Tonar; the coaxial electrodes of Tonar; claim 19 of Tonar);
a circuit electronically coupled to said one or more coaxial electrodes and configured to convert said bioimpedance signal into said SEM measurements (paragraphs 0007, 0009, 0011, and 0013 of Tonar; the circuit of Tonar; claim 19 of Tonar); 
a processor electronically coupled to said circuit and configured to receive said SEM value (paragraphs 0007, 0009, 0011, and 0013 of Tonar; the processor of Tonar; claim 19 of Tonar); and
a non-transitory computer readable medium electronically coupled to said processor and comprising instructions stored thereon (paragraphs 0007, 0009, 0011, and 0013 of Tonar; the medium of Tonar; claim 19 of Tonar).

With respect to claim 21, Tonar teaches that at least two SEM values measured around said anatomical site are recorded at equidistance from said bony prominence (claim 21 of Tonar).
With respect to claim 22, Tonar teaches two or more SEM values are measured at positions that are located on one or more concentric circles about said bony prominence (claim 22 of Tonar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tonar, in view of U.S. Patent Application Publication No. 2005/0177061 (Alanen). 
Tonar teaches that the method can be processes over time (paragraphs 0007, 0009, 0011, 0013, 0061, 0082 of Tonar; FIG. 11 of Tonar).  Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition.  With respect to number of days, Alanen only mentions the plural form, which connotes a plurality of days.  The length of monitoring would depend upon the subject’s comfort and a need for monitoring progress of the condition.  As such, the length of monitoring is a results-effective variable that would have been optimized .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, 11-16, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 11-16, and 19-22 of U.S. Patent No. U.S. Patent No. 10,182,740 (the ‘740 patent) in view of U.S. Patent Application Publication No. 2004/0054298 (Masuo). 
Claims 1 and 19 of the ‘740 patent includes interrogating tissue and generating bioimpedance signals.  Masuo teaches that emission and reception of radiofrequency signals are suitable to generate bioimpedance signals (paragraphs 0117, 0121, and 0171 of Masuo).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emission and reception of radio frequency signals to generate bioimpedance signals of claims 1 and 19 of the ‘740 patent since a type of interrogation is required and Masuo teaches one such interrogation.
Claim 1 of the ‘740 patent as modified has all the features of claim 1 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion.

Claim 6 of the ‘740 patent as modified has all the features of claim 6 of the present application.
Claim 7 of the ‘740 patent as modified has all the features of claim 1 of the present application.
Claim 8 of the ‘740 patent as modified has all the features of claim 8 of the present application.
Claim 11 of the ‘740 patent as modified has all the features of claim 11 of the present application.
Claim 12 of the ‘740 patent as modified has all the features of claim 12 of the present application.
Claim 13 of the ‘740 patent as modified has all the features of claim 13 of the present application.
Claim 14 of the ‘740 patent as modified has all the features of claim 14 of the present application.
Claim 15 of the ‘740 patent as modified has all the features of claim 15 of the present application.
Claim 16 of the ‘740 patent as modified has all the features of claim 16 of the present application.
Claim 19 of the ‘740 patent as modified has all the features of claim 19 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion. A delta value is a difference.

Claim 21 of the ‘740 patent as modified has all the features of claim 21 of the present application.
Claim 22 of the ‘740 patent as modified has all the features of claim 22 of the present application.

Claims 17-18 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. U.S. Patent No. 10,182,740 (the ‘740 patent). 
Claim 17 of the ‘740 patent as modified has all the features of claim 17 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion.
Claim 18 of the ‘740 patent as modified has all the features of claim 18 of the present application.

Claims 1-2, 6-8, 11-16, 19-23, 28, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 11-16, and 19-22 of U.S. Patent No. U.S. Patent No. 10,182,740 (the ‘740 patent) in view of U.S. Patent Application Publication No. 2005/0177061 (Alanen). 
Claims 1 and 19 of the ‘740 patent includes interrogating tissue and generating bioimpedance signals.  Alanen teaches that emission and reception of radiofrequency signals are suitable to generate bioimpedance signals (paragraphs 0014, 0019, and 0031 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Claim 1 of the ‘740 patent as modified has all the features of claim 1 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion.
Claims 2 of the ‘740 patent as modified has all the features of claim 2 of the present application.
Claim 6 of the ‘740 patent as modified has all the features of claim 6 of the present application.
Claim 7 of the ‘740 patent as modified has all the features of claim 1 of the present application.
Claim 8 of the ‘740 patent as modified has all the features of claim 8 of the present application.
Claim 11 of the ‘740 patent as modified has all the features of claim 11 of the present application.
Claim 12 of the ‘740 patent as modified has all the features of claim 12 of the present application.
Claim 13 of the ‘740 patent as modified has all the features of claim 13 of the present application.
Claim 14 of the ‘740 patent as modified has all the features of claim 14 of the present application.

Claim 16 of the ‘740 patent as modified has all the features of claim 16 of the present application.
Claim 19 of the ‘740 patent as modified has all the features of claim 19 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion. A delta value is a difference.
Claim 20 of the ‘740 patent as modified has all the features of claim 20 of the present application.
Claim 21 of the ‘740 patent as modified has all the features of claim 21 of the present application.
Claim 22 of the ‘740 patent as modified has all the features of claim 22 of the present application.
With respect to 23, 28, and 33, Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition.  With respect to number of days, Alanen only mentions the plural form, which connotes a plurality of days.  The length of monitoring would depend upon the subject’s comfort and a need for monitoring progress of the condition.  As such, the length of monitoring is a results-effective variable that would have been optimized through routine experimentation based on the factors of the subject’s comfort and a need for monitoring progress of the condition.  It would have been obvious to one of ordinary skill in the art at the time of .

Claims 1-2, 6, 12, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-7 of U.S. Patent No. U.S. Patent No. 10,178,961 (the ‘961 patent), in view of U.S. Patent Application Publication No. 2004/0054298 (Masuo), and further in view of U.S. Patent Application Publication No. 2011/0046505 (Cornish). 
Claim 1 of the ‘961 patent includes interrogating tissue and generating bioimpedance signals.  Masuo teaches that emission and reception of radiofrequency signals are suitable to generate bioimpedance signals (paragraphs 0117, 0121, and 0171 of Masuo).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emission and reception of radio frequency signals to generate bioimpedance signals of claim 1 of the ‘961 patent since a type of interrogation is required and Masuo teaches one such interrogation.
Cornish teaches that indication of anomalous results such as differences greater than a threshold should be flagged (paragraphs 0132 and 0197 of Cornish; FIG. 5B of Cornish).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flag indications of differences greater than a threshold so as to inform the user of anomalous results.
Claim 1 of the ‘961 patent as modified has all the features of claim 1 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion.

Claim 5 of the ‘961 patent as modified has all the features of claim 6 of the present application.
Claim 6 of the ‘961 patent as modified has all the features of claim 12 of the present application.
Claim 7 of the ‘961 patent as modified has all the features of claim 16 of the present application.
Claim 1 of the ‘961 patent as modified has all the features of claim 19 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion. A delta value is a difference.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,178,961 (the ‘961 patent), in view of U.S. Patent Application Publication No. 2011/0046505 (Cornish). 
Cornish teaches that indication of anomalous results such as differences greater than a threshold should be flagged (paragraphs 0132 and 0197 of Cornish; FIG. 5B of Cornish).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flag indications of differences greater than a threshold so as to inform the user of anomalous results.
Claim 17 of the ‘740 patent as modified has all the features of claim 17 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion.

Claims 1-2, 6, 12, 16, 19, 23, 28, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-7 of U.S. Patent No. U.S. Patent No. 10,178,961 (the ‘961 patent), in view of U.S. Patent Application Publication No. 2005/0177061 (Alanen), and further in view of U.S. Patent Application Publication No. 2011/0046505 (Cornish). 
Claim 1 of the ‘961 patent includes interrogating tissue and generating bioimpedance signals.  Alanen teaches that emission and reception of radiofrequency signals are suitable to generate bioimpedance signals (paragraphs 0014, 0019, and 0031 of Alanen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use emission and reception of radio frequency signals to generate bioimpedance signals of claim 1 of the ‘961 patent since a type of interrogation is required and Alanen teaches one such interrogation.
Cornish teaches that indication of anomalous results such as differences greater than a threshold should be flagged (paragraphs 0132 and 0197 of Cornish; FIG. 5B of Cornish).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flag indications of differences greater than a threshold so as to inform the user of anomalous results.
Claim 1 of the ‘961 patent as modified has all the features of claim 1 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion.
Claims 3 of the ‘961 patent as modified has all the features of claim 2 of the present application.

Claim 6 of the ‘961 patent as modified has all the features of claim 12 of the present application.
Claim 7 of the ‘961 patent as modified has all the features of claim 16 of the present application.
Claim 1 of the ‘961 patent as modified has all the features of claim 19 of the present application since the measurements take place in time which necessarily includes a time interval which has a whole portion. A delta value is a difference.
With respect to 23, 28, and 33, Alanen discloses that monitoring can be for hours or days (paragraph 0016 and claim 3 of Alanen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor for days since it would provide progress of the condition.  With respect to number of days, Alanen only mentions the plural form, which connotes a plurality of days.  The length of monitoring would depend upon the subject’s comfort and a need for monitoring progress of the condition.  As such, the length of monitoring is a results-effective variable that would have been optimized through routine experimentation based on the factors of the subject’s comfort and a need for monitoring progress of the condition.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the length of monitoring so as to obtain the desired subject’s comfort and need for monitoring progress of the condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791